DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/14/2020, Applicants amended independent claim 1, and cancelled claims 2 and 11 in the response filed 04/06/2021.
Claim(s) 1, 3-10 and 12-16 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1, 3-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, the first temperature is between 250°C and 350°C, and the second temperature is between 400°C and 500°C.
Claims 3-10 and 12-16 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Byun et al., US Patent No. 6,221,762, teaches a method for fabricating semiconductor device having improved step coverage and low resistivity contacts
	b. Adentutu et al., PG Pub 2008/0254617, teaches a semiconductor device manufacturing process for forming a contact plug.
	c. Layadi et al., PG Pub 2003/0038369, teaches more than one nucleation layer 410 and intermediate layer 510, to further reduce the tungsten grain size.
	d, Kim etr al. PG Pub 2005/0042829, teaches the grain size of the tungsten layer is dependent on the grain size of a nucleation layer of the tungsten layer, and the grain size of the nucleation layer is determined by the surface roughness of a lower layer of the nucleation layer.
e. Kim et al., PG Pub 2009/0004848, teaches a tungsten layer having a large grain size is formed on the nucleation layer. In this way, the resistivity of tungsten can be reduced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895